

	

		III

		109th CONGRESS

		2d Session

		S. RES. 396

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2006

			Mr. Stevens (for himself

			 and Ms. Murkowski) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Congratulating Rosey Fletcher for her

		  Olympic bronze medal in the parallel giant slalom.

	

	

		Whereas on February 23, 2006, Rosey Fletcher became the

			 first woman from the United States to win an Olympic medal in the parallel

			 giant slalom;

		Whereas Rosey Fletcher won a bronze medal for her

			 performance at the 2006 Torino Olympic Winter Games;

		Whereas Rosey Fletcher is the only snowboarder to have

			 competed in 3 Winter Olympic Games;

		Whereas Rosey Fletcher was a silver medalist at the 1999

			 and 2001 world championships and is ranked 8th in the parallel giant slalom on

			 the World Cup circuit;

		Whereas February 23, 2006, was declared Rosey

			 Fletcher Day by Alyeska Resort in honor of her Olympic achievement and

			 mentoring of young Alaskan athletes; and

		Whereas Rosey Fletcher is a hometown hero from Girdwood,

			 Alaska: Now, therefore, be it

		

	

		That the Senate congratulates Rosey

			 Fletcher for winning the bronze medal in the parallel giant slalom.

		

